DETAILED ACTION

Response to Amendment
The Amendment filed 1/31/2021 has been entered. Claims 1-18 remain pending in the application. Claims 4-6, 8 and 12-14 have been withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 filed after the filing date of the application on 6/28/2017. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9, 11 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if “a tongue” in line 1 is part of “a plurality of tongues” in line 2 or an additional tongue. 
Regarding claims 3, 9 and 11, “a second of said rotating/rotatable tool” is indefinite. It is unclear what “a second” is referring to, it a second a portion of the rotating tool or is the applicant claiming a second rotating tool.  It is also not clear is “second of said rotatable tool” automatically infers the recited features of the first rotatable tool, such as the curved cutting edge and protruding part.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kavle (US 2113843).
Regarding claim 1, Kavle teaches a method for managing and separating a tongue (under the broadest reasonable interpretation the tongue is consider to be an object similar to a real tongue, therefore material A is considered as the tongue, see Figure 7) from a tongue blank (blank sheet material before any cut occurred is considered as a tongue blank, page 4 lines 23-29), comprising cutting a first edge of a tongue (left edge a of A, see Figure 7) from the tongue blank by rotating a tool (assembly of 1, 8 and 8’, see Figures 5-6) which comprises a protruding part (protruding part 18, see Figures 5-6), displacing the tongue by the protruding part to a tongue queue (since the producing part in the cutting blade and help to eject the a material cut from the tongue blank, therefore considered displacing the tongue, page 3, col. 1 lines 10-62. The tongue queue is considered as the cut material queue on element 42, see Figures 1 and 2).
Regarding claim 2, Kavle teaches rotating the tool by a shaft (29), wherein the shaft comprises a rotating disc (the disk that supports the blades), and guiding the tongue by the rotating disc during the cutting (the blades and projections on the rotating disc guide the tongue by ejecting them from the cutter, therefore the tongue is considered as also guided by the rotating disc’s movement, see Figures 1-3).
Regarding claim 3, Kavle teaches cutting a second edge of the tongue (right edge a of A, see Figure 7) from the tongue blank by a second of said rotating tool (this limitation is consider as a second portion of the rotating tool, therefore the blade end 9 is considered as a second portion of said rotating tool, see Figure 6).
Regarding claim 15, Kavle teaches the protruding part includes a face (bottom surface of 18 in Figure 6) configured to push the tongue to displace the tongue from a cutting position 
Regarding claim 16, Kavle teaches the face is a first face, and the protruding part includes a second face (top surface of the element 18 near 15 in Figure 6) spaced from the first face and parallel to the axis of rotation of the tool (see Figure 6).

Claims 7, 9, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santanna (US 4167884).
Regarding claim 7, Santanna teaches a device for managing and separating a tongue from a tongue blank (under the broadest reasonable interpretation the tongue is consider to be something similar to a real tongue, therefore the material being cut out of the slot 27 is considered as the tongue, see Figure 2), wherein the device comprises a rotatable tool (assembly of 45 and 46) with a curve shaped cutting edge (see cutting edge next to 61, see Figure 6) configured to cut the tongue from the tongue blank (cutting the tongue out of the slot), and
a protruding part (see annotated Figure 1) that protrudes from the cutting edge of the rotatable tool, wherein the curve shaped edge is configured to cut a first edge (at the edge of 34 next to the slot 27, see Figure 2) of the tongue from the tongue blank (cut via 24, see Figure 3), and wherein the protruding part is configured to displace the tongue from a cutting position (position of the tongue right before being pushed out of the slot is considered as the cutting position) after the tongue has been cut from the tongue blank (since the producing part is on 

    PNG
    media_image1.png
    411
    882
    media_image1.png
    Greyscale

Regarding claim 9, Santanna teaches a second of said rotatable tool (this limitation is consider as a second portion of the rotating tool, therefore the raise portion of 61 is considered as a second portion of said rotating tool for cutting the other edge of the tongue material being removed from slot 27, see Figure 6) configured to cut a second edge of the tongue from the tongue blank edge of (at the edge of 33 next to the slot 27, see Figure 2).
Regarding claim 17, Santanna teaches the protruding part includes a face configured to push the tongue to displace the tongue from the cutting position (since the producing part is on the cutting blade 38 and help to cut the a material from the blank and move the blank at the same time, therefore considered displacing the tongue, see Figures 1 and 2), the face being parallel to an axis of rotation of the tool (Examiner notes that the plane created by the face is parallel to the axis, therefore considered to meet this limitation, see annotated Figure 1).
Regarding claim 18, Santanna teaches the face is a first face, and the protruding part includes a second face spaced from the first face and parallel to the axis of rotation of the tool .

Claims 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staude (US 1687522).
Regarding claim 7, Staude teaches a device for managing and separating a tongue from a tongue blank (under the broadest reasonable interpretation the tongue is being consider to be a lip like portion, therefore the lip like portion material being cut out of the slot is considered as the tongue, see Figure 9), wherein the device comprises a rotatable tool (9) with a curve shaped cutting edge (edge of 37 and 51) configured to cut the tongue from the tongue blade, and  
a protruding part (54) that protrudes from the cutting edge of the rotatable tool, the protruding part is configured to displace the tongue from a cutting position (position of the tongue right before being pushed out of the slot is considered as the cutting position) after the tongue has been cut from the tongue blank (since 54 help cut the other side and move the material being cut at the same time as the material is move to the other side of the cutter, therefore considered displacing the tongue, see Figure 3).
Regarding claim 10, Staude teaches a shaft (8) and the rotatable tool is attached to the shaft (see Figure 5), wherein the device further comprises a rotatable disc (13), which is attached to the shaft and configured to guide the tongue during the cutting (the gear on rotating disc 13 cause the rotating tool (9) to move during cutting, the rotating guides the .

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 11, Staude further teaches a second of said rotatable tool (9 on the left), which is attached to the shaft, configured to cut a second edge (an edge in the slot) of the tongue from the tongue blank (see Figure 9).
Staude fails to teach the rotatable disc is attached to the shaft between the rotatable tool and said second rotatable tool. 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Staude. Thus claim 11 is allowable.

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-3, 7, 9-11 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference 
With respect to the argument that tongue sited by the examiner is not the same as the tongue disclose in the specification of the current application. Examiner notes that under the broadest reasonable interpretation standard, "tongue blank" is considered as a part before anything is cut out and "tongue" is considered as a part after cutting is done to the tongue blank. Currently the claims does not required any structure of the tongue blank of that the tongue blank needs to carry many tongues as shown in Figures 1A-D of the current application. 
Examiner notes under the broadest reasonable interpretation standard, a tongue is consider to be a "lip-like portion".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agata (US 7631586) teaches a rotating tool with a protrusion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        1/29/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724